Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 25, 2008                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  135772                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 135772
                                                                    COA: 277838
                                                                    Oakland CC: 2005-205998-FC
  CHRISTIAN SIERRA,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 29, 2008
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action. MCR
  7.302(G)(1). At oral argument, the parties shall address (1) what constitutes a “similar
  motive” to develop testimony under MRE 804(b)(1); and (2) whether the trial court
  abused its discretion when it concluded that, at the 1999 trial of Domingo Sierra, in
  which this defendant’s guilt was not directly at issue, the prosecution lacked a “similar
  motive” to develop the testimony of the unavailable declarant Lisa Vega by direct, cross,
  or redirect examination within the meaning of MRE 804(b)(1). The parties may file
  supplemental briefs within 42 days of the date of this order, but they should not submit
  mere restatements of their application papers.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 25, 2008                       _________________________________________
           d0722                                                               Clerk